—In an action to recover unpaid insurance premiums, the defendant appeals from (1) an order of the Supreme Court, Rockland County (Lefkowitz, J.), dated June 1, 1992, which granted the plaintiff’s motion for summary judgment in its favor, and (2) a judgment of the same court, entered June 23, 1992, which is in favor of the plaintiff and against the defendant in the principal sum of $38,048.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it further,
Ordered that the plaintiff is awarded one bill of costs.
The appeal from the intermediate order must be dismissed *317because the right of direct appeal therefrom terminated with the entry of the judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The defendant has failed to raise any triable issues of fact (see, CPLR 3212 [b]). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.